Citation Nr: 1604200	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a stroke, to include as secondary to PTSD.

7.  Entitlement to service connection for a right eye disability.

8.  Entitlement to service connection for a left foot disability.

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002, June 2004, September 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2005, the Veteran presented sworn testimony regarding the DM, low back, hip, cervical spine, and PTSD claims during a video conference hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a May 2008 decision, the Board denied the Veteran's claims for service connection for DM and PTSD.  The Veteran thereafter appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an April 2009 order granting an April 2009 joint motion for remand (JMR).  Subsequent to the April 2009 JMR and Court Order, and after additional development, the Board denied the DM claim again, as well as claims for service connection for the neck and low back, in a March 2012 decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 denials were identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) who conducted the March 2005 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  In October 2013, the Veteran requested that the prior denial be vacated and that he be afforded a new hearing for this issue.  The March 2012 denials were vacated in June 2014.

In November 2015, the Veteran presented sworn testimony regarding all of the issues currently on appeal during a second video conference hearing in St. Petersburg, Florida, which was also chaired by the undersigned.  A transcript of that hearing has been associated with the claims file as well.

The issues of entitlement to service connection for IHD, the hips, a stroke, the right eye, and the left foot and an increased rating for the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






FINDINGS OF FACT

1.  It is as likely as not that the Veteran was exposed to herbicide agents (Agent Orange) during his active service.

2.  The Veteran's diagnosed DM is presumed to be related to his in-service exposure to herbicide agents.

3.  A chronic low back disorder was not shown in service, arthritis of the lumbar spine was not shown within one year of service discharge, and the competent and credible evidence is against the finding that any current disability of the lumbar spine is related to the Veteran's active service or any incident related thereto.

4.  The Veteran's claimed stressors are related to his in-service fear of hostile military or terrorist activity, consistent with the circumstances of his military service, and adequate to support a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A low back disability was not incurred in or aggravated by active military service, nor may degenerative joint disease of the lumbar spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the DM and PTSD claims, these claims are being granted herein.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the low back claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  September 2001 and September 2007 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports and opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Board notes that "page 9" of the Veteran's personnel records has been deemed lost.  Clinical treatment records from the Navy Regional Medical Center in Newport, Rhode Island have not been located as well.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A letter from the Department of the Navy, dated April 15, 2005, to the Veteran informed him that "page nine of your service record book (Combat History-Expeditions-Awards) is missing.  We cannot verify these awards without that information."  A handwritten note, dated in September 2005 by the Veteran indicates that he was aware these documents were missing.  The Veteran has not provided these records.  

With respect to the treatment records from the Navy Regional Medical Center, a September 2009 memorandum indicated that the RO had requested these records from the National Personnel Records Center (NPRC) and that a request had been sent to the Veteran to submit the records in November 2008.  The RO stated that all procedures to secure these records had been correctly followed and all efforts had been exhausted.  It was noted that further efforts would be futile and that the record was not available.  

The Board finds that the duty to assist in obtaining the Veteran's service personnel records and treatment records has been met to the extent possible under the circumstances.

VA examinations and opinions were obtained in November 2006 and April 2011.  The examinations and opinions involved a thorough examination of the Veteran (examinations only), consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

This claim was remanded to the AOJ in May 2008 and November 2014 for additional evidentiary development including attempting to obtain additional service treatment records, obtaining an addendum opinion, and scheduling the Veteran for a new Board hearing.  The AOJ attempted to obtain any additional service treatment records and provided the Veteran with a new VA examination and opinion in April 2011.  The Veteran was also afforded a new Board hearing in November 2015.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his low back disorder.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Neurofibromatosis is not included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not for application.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

DM 

The Veteran claims that he stepped foot in the Republic of Vietnam during his active service.  He, thus, argues that he is presumed to have been exposed to herbicides and his DM is presumed to be related to that exposure.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The Veteran's personnel records and a PIES request were unable to verify any service in the Republic of Vietnam.  These records were only able to confirm the receipt of a Vietnam Service Medal with one star, which does not confirm that the Veteran served in the Republic of Vietnam.  

To support his claim, the Veteran submitted statements from his wife confirming that he served in Vietnam.  One of the statements included a newspaper article stating that the Veteran would be serving in the Republic of Vietnam for 13 months.  The Board notes that there is no verification that this deployment ultimately took occurred and that the Veteran does not claim that he served for such an extended period in Vietnam.  Yet, another letter (from a retired Sergeant Major) recalls the Veteran being assigned to his unit in Newport, Rhode Island, "after completing his tour in Vietnam."  The record also includes a letter from the Veteran to his mother, purportedly drafted in 1972, wherein he ended by writing "Goodbye Nam."

The dichotomy of evidence regarding whether the Veteran served in Vietnam is striking.  The Veteran has certainly assembled evidence that strongly suggests or intimates that he had active service in Vietnam.  However, his service personnel records and searches by the Service Department have not yielded any evidence to support this history.  Such weighs heavily against the claim.  See Spencer v. West, 13 Vet.App. 376 (2000) (service department findings are binding on VA, and illustrating high probative value of such evidence).  Earlier decisions (and even this decision) by the Board have also highlighted additional inconsistencies, which cause the undersigned to question his demeanor.   Yet, the fact remains that there is no evidence to contradict the Veteran's statements and testimony and the evidence that he has proffered.  Only the Veteran knows for sure whether he spent some time in Vietnam.    

Thus, affording the Veteran the full benefit of the doubt, the Board finds that he had active service in the Republic of Vietnam and can be presumed to have been exposed to herbicides.  His currently diagnosed DM can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).  The claim of entitlement to service connection for DM, to include as due to herbicide exposure, is granted.

Low Back

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a low back disorder or any symptoms reasonably attributed thereto.  

The Board notes that the Veteran has testified that he injured his low back during service in a helicopter accident and subsequently in a motor vehicle accident.  He has dated the helicopter accident to sometime in 1971 while stationed in Okinawa, Japan.  See February 2001 Statement.  As noted above, the service treatment records confirm that the Veteran was involved in a motor vehicle accident in October 1972 while stationed in Newport, Rhode Island.  

While the service treatment records document treatment following the 1972 car accident, treatment following the alleged helicopter accident has not been demonstrated.  Regardless, even if the Board were to assume that both accidents occurred, a January 1973 in-service medical examination, completed following these two in-service incidents, noted a normal clinical evaluation of the Veteran's spine and other musculoskeletal.  A medical examination completed in October 1973 again noted a normal clinical evaluation of the Veteran's spine and other musculoskeletal.  In a report of medical history completed at that time, the Veteran denied ever having had or currently having recurrent back pain.  Although he reported that he had had broken bones, he explained that this was related to a fracture in his arm.  In response to a question asking whether he had had any illness or injury other than that which had already been noted, the Veteran indicated "no."  A separation examination is not of record. 

The post-service evidence does not reflect complaints or treatment for a low back disorder until July 1975, when the Veteran sought treatment following a work related accident.  Subsequent treatment records for his back referenced a history of back pain stemming from this work accident.  For example, a February 1980 treatment record associated with back surgery referenced the injury sustained in July 1975 while lifting barrels at work.  Similarly, treatment records dated in 1995, associated with a social security disability claim, reflect complaints by the Veteran of back problems stemming from the 1975 work injury.  The Veteran made no allegations at that time that he had been injured in service.  Such weighs heavily against the Veteran's assertion of experiencing chronic low back pain since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, if such had been the case, the Board is left to wonder why the Veteran would not report such a crucial medical history.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The objective evidence simply does not reflect continuity of symptomatology.  

The Veteran and his wife have provided statements and testimony asserting continuity of symptoms with respect to this disorder.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran and his wife are competent to report symptoms of low back pain because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, as noted above, when he sought to establish medical care in July 1975 with respect to his low back, the Veteran did not attribute his low back symptomatology to an in-service injury but rather, attributed it to a post-service work-related accident.  While the Veteran now reports continuous symptomatology related to his back since service, the post-service treatment records contradict these assertions.  

The Board also cannot overlook the fact that the Veteran has displayed a proclivity for fabricating historical events.  For example, he has provided contradictory reports pertaining to a helicopter crash.  He has alternatively claimed that the crash occurred in DaNang and Camp Hansen, which is in Japan.  Reference is also made to a June 2009 VA cardiology record wherein the Veteran reported that he had suffered a through-and-through gunshot wound to the neck and was the recipient of 5 Purple Heart medals.  Such is not borne out in the service treatment or personnel records.  Indeed, no such history of injury or commendation was reported by the Veteran when he testified before the undersigned in 2005.  Even then, the undersigned found the Veteran's testimony to be questionable.   See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").   Put another way, given his tendency to provide misleading testimony in one aspect of his claim, the Board finds no reason to believe that he would be less willing to take similar action on other aspects of his appeal.  His assertion of experiencing chronic low back problems since service is simply found to be incredible.

Accordingly, the Board finds the Veteran and his wife's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty.    

To that end, the Board has considered November 2006 and April 2011 VA examinations undertaken to specifically address the Veteran's low back disorder claim.  The November 2006 VA examiner considered the Veteran's claims file and additionally considered the Veteran's past medical history, past treatment history, and subjective complaints.  The VA examiner also completed a musculoskeletal examination of the Veteran.  
	
The VA examiner opined that based on the Veteran's history, which included a report by the Veteran of both an in-service helicopter crash and motor vehicle accident, a review of his claims file and his examination, the Veteran's lumbar degenerative disc disease was caused by or a result of a Workers' Compensation lifting injury post service.  The VA examiner noted that the Veteran's service treatment records were silent for significant report to sick call for a low back disorder and it was his opinion that the Veteran's current existing lumbar degenerative disc disease, mechanical back pain and right lower extremity radiculopathy, was consistent with the lifting injury in civilian life and a subsequent progression with laminectomies and subsequent fusion.  Rationales consistent with the record were provided. 

A subsequent April 2011 VA examination once again considered the Veteran's claim for a low back disorder.  The VA examiner considered the Veteran's claims file, medical history and conducted a thorough examination.  Based on his review of the record and examination he determined that he was unable to resolve the question of whether or not the Veteran's lumbar spine disorder and subsequent surgeries were caused by military service without objective documentation of the injuries in the military.  His opinion was based on review of the service treatment records, claims file, physical examination, radiologic studies and his own clinical experience. 

The Board finds that the November 2006 and April 2011 VA examinations and opinions are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file.  They interviewed the Veteran and duly considered his lay history.  A physical examination was also conducted.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board notes that the Veteran submitted a December 2013 DBQ from his private physician.  However, this did not include an opinion on the etiology of his low back disability.  The only reference to etiology was a statement that the Veteran had been disabled due to his low back since 1975 - the time of the Workers' Compensation injury.  This statement does not provide a positive nexus to service.

The Board has also considered the Veteran and his wife's statements asserting a nexus between his currently-diagnosed low back disorder, and active duty service.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disorder and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his inservice low back pain as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his inservice low back pain and his current disorder.  In contrast, the November 2006 and April 2011 VA examiners reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the November 2006 and April 2011 VA examiners' opinions are the most probative evidence of record.  The Board must also again point out that the Veteran's overall credibility is at best questionable.  As such, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder is due to any event or injury in service. The appeal is denied.

PTSD

A review of the Veteran's VA treatment records reflects that he has been diagnosed with and treated for PTSD for several years.  This is confirmed in a June 2004 letter from the Veteran's VA social worker (and cosigned by a VA psychiatrist) and an August 2015 letter from his VA psychologist.  

The Veteran's statements regarding his inservice stressors indicate that he was afraid of hostile military action during his service in Vietnam.  His claimed stressors have not been verified.  However, a recent VA regulation change no longer requires stressor verification when the stressor is related to the veteran's fear of hostile military or terrorist activity, is consistent with the places, types, and circumstances of the veteran's service, and a VA psychiatrist or psychologist (or contract equivalent) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).  The Board has now conceded that the Veteran's service included service in Vietnam.

With regard to the June 2004 VA social worker/psychiatrist letter, the letter does not specifically state that the Veteran's stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor.  However, it does provide a diagnosis of PTSD and discusses his military service.  Further, the August 2015 letter from the VA psychologist indicated that the Veteran's diagnosed PTSD was secondary to his military service in Vietnam.  

The Board notes that there is additional evidence not discussed herein, including negative VA opinions.  However, as the Board finds the treating VA social worker/psychiatrist's and psychologist's diagnoses are sufficient to grant service connection, any further discussion of negative evidence is irrelevant. 

In light of the VA providers' diagnoses of PTSD and implications/statements regarding its etiology, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for DM is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for PTSD is granted.


REMAND

With regard to the IHD claim, there is no clear evidence that the Veteran has been diagnosed with IHD.  His recent medication lists indicate that he takes multiple medications for his "heart."  In light of this and the time since the last VA examination, the Board finds that a new VA examination to determine whether he has a current diagnosis of IHD is warranted.

With regard to bilateral hip claims, the November 2013 addendum opinion relies on the lack of hip symptoms or problems until 2002 as a basis for the negative nexus.  However, the examiner failed to address an October 1979 private x-ray report noting a small bone island above the acetabulum on the left, just 5 years after discharge.  The claim must be remanded for an addendum opinion to address this x-ray.  See Barr, supra.

With regard to the stroke, left foot, and vision claims, the Veteran has not been afforded an opinion regarding whether any of these disabilities are etiologically related his now service-connected DM.  As such, these claims must be remanded for addendum opinions.  See Barr, supra.

With regard to the cervical spine claim, the Veteran submitted a November 2015 statement from a friend indicating that his neck symptoms were progressively worsening and that he often fell and could barely walk.  As these assertions suggest a possible worsening of the Veteran's neck symptoms since his last VA examination in April 2011, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed IHD, bilateral hip, stroke, left foot, and vision disorders and the current severity of his cervical spine disability.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to the IHD claim, the examiner must state whether or not the Veteran has ischemic heart disease.  All appropriate testing should be conducted.  The "heart" medications taken by the Veteran should be discussed.  If the examiner determines that the Veteran does not have ischemic heart disease, s/he identify the Veteran's heart disorder.  For any heart disability other than coronary artery disease or IHD, the examiner should state whether it is as likely as not that the disability had its onset in service or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure.

With regard to the hip claim, the examiner must identify all associated diagnoses for each hip, including any that may have resolved during the appeals period.  For each identified disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was caused or aggravated by his active service.  The examiner should also address the October 1979 private x-ray report noting a small bone island above the acetabulum on the left.

With regard to the stroke (cerebral vascular accident), left foot, and vision claims, the examiner must identify all associated diagnoses, including any that may have resolved during the appeals period.  For each identified disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was caused or aggravated by his active service or a service-connected disability, including DM or PTSD.  The examiner should also address the Veteran's contentions that he experienced a stroke in service.

With regard to the cervical spine claim, the examiner should determine the current severity of the Veteran's service-connected disability.  All indicated studies and testing, including range of motion and neurological testing, if appropriate, should be completed.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's service connection and increased rating claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


